Citation Nr: 9934026	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant, and spouse



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO has considered the veteran's 
claim on the basis of whether new and material evidence has 
been submitted to reopen it.  For reasons that will be 
discussed below, the Board has concluded that changes in the 
law and new diagnoses have created a new basis for the claim, 
negating the need for new and material evidence.


FINDINGS OF FACT

1.  In an unappealed October 1958 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for congenital heart disease on the grounds that 
the law precluded service connection for congenital diseases.  

2.  Subsequent to the unappealed October 1958 decision, an 
opinion of VA's General Counsel and a decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") have held that service 
connection for congenital disease is not precluded by law.

3.  Patent ductus arteriosus is a congenital disease. 

4.  There is no competent evidence that the pre-existing 
patent ductus arteriosus underwent a permanent increase in 
disability during service.

5.  The veteran has not presented competent evidence of heart 
diseasee in service or of a nexus between any currently 
diagnosed heart disease to include hypertension, inferior 
infarct, and possible lateral ischemia and any incident of 
service.  


CONCLUSIONS OF LAW

1.  The RO's October 1958 decision denying service connection 
for a congenital heart disease is final.  38 U.S.C.A. § 7105 
(West 1991); 20 C.F.R. §§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for heart disease creates a new basis for 
entitlement to service connection.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claims of entitlement to service connection for heart 
disease are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1958 decision, the RO denied entitlement to 
service connection for heart disease.  The RO determined that 
the veteran's heart disease was a constitutional or 
developmental abnormality and not a disability under the law 
for which service connection could be granted.  

The evidence of record at the time of the RO's October 1958 
rating decision was as follows:

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for a heart disorder.  
The veteran's May 1958 separation shows a normal heart 
evaluation.  

Private medical records dated in August 1958 show that the 
veteran was seen with complaints of substernal discomfort, 
cough, and dyspnea times two weeks duration.  The veteran had 
a blood pressure reading of 120/80.  It was noted that a loud 
systolic and diastolic murmur was heard over pulmonary valve 
area.  

Private medical records dated in August 1958 show that the 
veteran was referred for evaluation for a murmur in the 
pulmonic valve area.  It was noted that the veteran had 
subjective complaints of pain and sensation of chest 
congestion.  The veteran had a blood pressure reading of 
130/80.  Systolic and diastolic murmur was heard the loudest 
in the second left interspace about two inches from the 
midline.  There was no palpable thrill.  No other murmurs 
were detected.  Good arterial pulses were noted.  An 
electrocardiogram was normal.  

The veteran was accorded a VA examination in October 1958.  
At that time, he reported that he experienced chest pains 
immediately after his separation from service.  He described 
lateral precordial sticking pains, occurring at rest as well 
as on exertion, non-radiating in character.  He complained of 
a moderate amount of exertional dyspnea.  There was no 
reported orthopnea, paroxysmal nocturnal dyspnea, or 
dependent edema.

On examination, there was no evidence of dyspnea, venous 
engorgement, cyanosis, or clubbing of the fingers.  It was 
noted that he had long fingers suggestive of arachnodactyly, 
however, there was no other stigma of Marfan's syndrome, such 
as ectopic lenses or pectus excavatum.  Blood pressure 
readings in the right arm, in the sitting position were 
110/62 and 110/60.  The radial pulsations were equal 
bilaterally and of fairly normal amplitude.  There was a 
slight precordial prominence, but there was no left 
parasternal thrust.  The heart borders were percussed within 
normal limits.

No thrills were palpable.  There was no percussable 
enlargement of the conus in the right heart border region.  
The apical was 80 and the rhythm was regular.  In the left 
parasternal region, particularly well heard in the second 
left intercostal space, there was a continuous murmur heard 
with systolic and diastolic components of moderate intensity.  
The second pulmonic sound was not accentuated.  The murmur 
was transmitted towards the left shoulder region.  It was not 
heard in the back.  At the apical area there was a systolic 
mummer heard and an inconstant early third sound in diastole, 
which did not have the quality of an opening snap of mitral 
stenosis.  Cardiac fluoroscopy was unrevealing and no hilar 
dance was seen.  The diagnosis was congenital heart disease, 
probably patent ductus arteriosus.  

Evidence received since the RO's October 1958 decision is as 
follows:

A United States Army Reserve examination report dated in 
November 1959 shows that the veteran underwent thoracotomy 
for ligation of patent ductus arteriosus in January 1959.  

VA hospitalization reports dated in February, May, and July 
1992 show hospitalization for disabilities not at issue.  

VA outpatient treatment records dated from February 1992 to 
December 1997 show that the veteran was seen for a number of 
disabilities not currently at issue, as well as for 
complaints of chest pain with findings of hypertension.  

VA X-rays of the veteran's chest taken in April 1992 show 
minimal fibrosis and few small-calcified granulomas 
demonstrated in both lungs.  The size of the cardiac 
silhouette was slightly to moderately enlarged.  X-rays of 
the chest taken in June 1992 revealed left lower nodule 
unchanged from April 1992. 

VA hospitalization report dated in August 1993 show 
hospitalization for a disability not currently on appeal. 

VA X-rays taken in October 1993 were interpreted as showing 
cardiomegaly, right apical pleural thickening.  On lateral 
view in retrosternal area, soft tissue nodular density again 
identified.  X-rays taken in June and July 1994 showed a 
dilated aorta, emphysema, and small nodule density left lower 
lobe due to healed granuloma.  No acute infiltrate or 
cardiomegaly was noted.  An electrocardiographic examination 
(ECG) performed in February 1994 was interpreted as raising 
the possibility of lateral ischemia.  An ECG in January 1997 
was interpreted as showing an inferior infarct.

The veteran was accorded a personal hearing November 1994.  
At that time, the veteran's spouse testified that the veteran 
had been diagnosed with patent ductus arteriosus.  She 
testified that during the veteran's period of service he was 
exposed to extremely cold weather in Germany.  Following the 
veteran's separation from service he was seen by a private 
physician who informed him that his heart had enlarged three 
times the normal size.  Subsequently, he was told that his 
duct had opened due to the weather exposure.  Thereafter, the 
veteran underwent surgical repair and was placed on light 
duty.  

The veteran was accorded a videoconference hearing before the 
undersigned in May 1998.  At that time, the veteran's spouse 
testified that the veteran was not currently being treated 
for any heart disease.  She testified that he was the sixth 
person in the United States to undergo heart surgery in 1959.  
She reported that the veteran's congenital heart disorder was 
aggravated by the veteran's exposure to cold weather during 
service.  She testified that she and the veteran had been 
told by various doctors that the veteran's heart disease had 
been aggravated by cold weather during service, but that her 
attempts to obtain records had not been successful.

In a statement dated in February 1999, R.C., M.D., reported 
that the veteran had some type of cardiac surgery done in the 
remote past.  The details of which were not available, but 
the veteran apparently had a patent ductus closed in 1959 
with subsequent evidence of an enlarged heart.  Dr. C. opined 
that the veteran's patent ductus and subsequent shunt had 
resulted in cardiomegaly and contributed in large part to his 
current clinical status.  

Procedural Matters

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for the Federal Circuit 
has held that an exception to the need for new and material 
evidence exist where a change in the law has created a new 
basis for entitlement to the claimed benefit.  Spencer v. 
Brown, 17 F.3d 368 (Fed. Cir. 1994).  The Federal Circuit has 
also held that new and material evidence is unnecessary were 
there is a new diagnosis not considered in the previous 
claim.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Both of these exceptions to the requirement for new and 
material evidence apply in this case.

The provisions of 38 C.F.R. § 3.303(c) (1999) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VA Gen. Couns. Prec. 82-90 
(July 18, 1990) (originally issued as VA Gen. Couns. Prec. 1-
85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The previous denial was premised on a conclusion that the law 
precluded service connection for congenital diseases, while 
the subsequent opinions of the Court and VA General Counsel 
provide that service connection is not precluded where a 
congenital disease was aggravated in service.  Under Spencer 
a new basis of entitlement has been created since the last 
final denial that warrants a de novo review of the veteran's 
claim.

The Board also notes that since the October 1958 denial, the 
veteran has received several new diagnoses including 
hypertension, lateral ischemia, and an inferior infarct.  
Accordingly, the Board will conduct a de novo review of the 
veteran's claim for service connection for heart disease.

The veteran has consistently pursued service connection for 
heart disease on the merits throughout this appeal, rather 
than limiting his arguments to the question of whether new 
and material evidence has been presented.  Accordingly, 
because the veteran has identified and argued appropriate 
legal authority with respect to the issue of service 
connection for heart disease, the Board finds that the 
veteran will not be prejudiced by its rendering of a decision 
on the merits although the RO has consistently considered 
only the question of new and material evidence.  The veteran 
has had an opportunity for a hearing, and to present evidence 
and argument on the merits.  See Curry v. Brown, 7 Vet. App. 
59 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Well-Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In this case there is competent evidence of current heart 
disease in the form of the VA outpatient treatment records 
and the statement from a private physician.  What is missing 
in this case is competent evidence of inservice incurrence or 
aggravation of heart disease or of a nexus between any 
current heart disease and service.

Despite, the testimony of the veteran and his spouse, there 
is no competent evidence of any heart disease during active 
service.  Since the appellant and his witness are lay 
persons, they lack the necessary expertise to diagnose a 
heart condition in the veteran during service.  Grottveit.  
The veteran and his spouse have testified that the cold to 
which the veteran was exposed during service aggravated or 
caused a heart condition.  Again, as lay persons they would 
not be competent to express an opinion as to medical 
causation.  Grottveit.

In a recent statement, the veteran asserted that his heart 
disease was discovered during active service.  This is an 
apparent reference to the fact that heart disease was noted 
on periodic examination for the Army reserves in November 
1959.  However, the service department has not certified that 
the veteran was on active duty at the time of that 
examination.  Further, the veteran's statements and the 
medical evidence show that the heart disease was discovered 
prior to November 1959.  On the October 1958 VA examination, 
he reported that he did not begin to receive treatment for 
heart disease until August 1958.  The November 1959 
examination contained no evidence of aggravation of the heart 
disease during service.  See Maxson v. West, 12 Vet. App. 453 
(1999).

The veteran's spouse has testified that various doctors told 
her that the veteran's inservice cold exposure aggravated the 
veteran's heart disease.  However, such testimony constitutes 
medical hearsay, and does not constitute competent evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Robinette Court held that 38 U.S.C.A. § 5103(a) (West 
1991) imposes an obligation upon VA to notify an individual 
of what is necessary to complete the application in the 
limited circumstances where there is an incomplete 
application that references other known and existing 
evidence.  Robinette, 8 Vet. App. at 79-80.  The nature and 
extent of that obligation depend on the particular 
circumstances of each case.  For instance, in Robinette, VA 
was on notice of a physician's statement as recounted by a 
veteran to VA.  Id. at 80.  In the instant case the 
appellant's spouse reported that various physicians had 
informed her that the veteran's inservice cold exposure could 
have aggravated his heart disease.  However, both she and the 
veteran testified that efforts to obtain additional records 
had been unsuccessful.  Thus, the spouse's testimony cannot 
be seen as referencing other existing evidence.  Further, the 
testimony of the veteran and his spouse make clear that they 
were aware of the need for such evidence.  Thus it would not 
be necessary to remand this case to advise them of the need 
to submit such evidence.

In the absence of competent evidence of heart disease during 
service or of a nexus between current heart disease and 
service, the claim is not well grounded and must be denied.


ORDER

Service connection for heart disease is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

